SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 November 8, 2011 Date of Report (Date of earliest event reported) GUINNESS EXPLORATION, INC. (Exact name of small business issuer as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) Commission File # 000-53375 (Commission File Number) 98-0465540 (IRS Employer Identification Number) Suite 12E, 156 Vincent Street, Auckland City 1010, New Zealand (Address of principal executive offices) (Issuer’s telephone number) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) INFORMATION TO BE INCLUDED IN THE REPORT SECTION 8 – OTHER EVENTS Item 8.01 – Other Events Guinness Exploration Inc. (“Guinness”), 'OTC-BB: GNXP', reported today its partner Ansell Capital Corp. (“Ansell”), 'TSX: ACP', has received the second set of assays from the 2011 summer drilling program on the Charlotte Project in the Mount Nansen area of the Yukon Territory, Canada. Highlighting the assay analysis by Ansell is their finding that: "Drilling this year has intersected broad well-mineralized zones, enhancing the potential for a bulk mineable deposit to be hosted on the property." The full press release issued today by Ansell is as follows: We are pleased to announce additional assay results from the summer 2011 drill program at the Charlotte gold project in the Tintina gold belt, Yukon.In addition, we are reporting silver analyses for the drill holes previously reported with gold only (September 6, 2011). Complete assays have now been received for sixteen of the twenty-one diamond drill holes completed on the Flex and Orloff King Zones at the Charlotte property located in the prolific Tintina belt. This includes 2766 metres of the total 3654 metres drilled.Results of the remaining five holes are pending and will be reported when received.Four of the remaining five holes were drilled on the Flex Zone and are off-sets of existing holes and one was drilled on the Orloff-King Zone. Previous historical drilling by other operators in the general area returned encouraging results such as drill holes DDH-10-243, which contained an intersection of 28.9 metres averaging 5.06 grams per tonne (g/t) gold and DDH-10-248, which contained 8.60 metres averaging 5.00 g/t gold. Drilling this year has intersected broad well-mineralized zones, enhancing the potential for a bulk mineable deposit to be hosted on the property. Highlights include: ● DDH-11-257 9.85 g/t Au, 191.4 g/t Ag over 23.05 m (including 37.91 g/t Au, 782.1 g/t Ag over 5.19 m) ● DDH-11-254 3.38 g/t Au, 130.3 g/t At over 12.40 m ● DDH-11-255 2.29 g/t Au, 63.1 g/t Ag over 18.45 m ● DDH-11-259 3.00 g/t Au, 204.2 g/t Ag over 14.55 m ● DDH-11-258 2.45 g/t Au, 76.4 g/t Ag over 12.50 m ● DDH-11-262 11.71 g/t Au, 141.9 g/t Ag over 6.60 m ● DDH-11-263 9.16 g/t Au, 488.3 g/t Ag over 3.20 m Detailed results are shown in the following table: Hole From To Width Au Ag (m) (m) (m) g/t g/t DDH-11-254 Az 060 includes Dip -65 Flex Zone includes DDH-11-255 Az 078 Dip -65 Flex Zone includes DDH-11-256 Az 078 Dip -50 Flex Zone includes includes DDH-11-257 Az 038 Flex Zone includes DDH-11-258 Az 045 includes Dip -52 Flex Zone includes includes includes DDH-11-259 Az 079 includes Dip -50 Flex Zone includes includes includes Hole From To Width Au Ag (m) (m) (m) g/t g/t DDH-11-260b Az 071 includes Dip -50 Flex Zone includes DDH-11-261 Az 045 Dip -50 Flex Zone DDH-11-262 Az 045 Dip -50 Flex Zone includes DDH-11-263 Az 052 Dip -50 Flex Zone includes DDH-11-264 Az 045 Dip -50 Flex Zone DDH-11-265 Az 075 Dip -65 includes Flex Zone DDH-11-266 Az 075 Dip -50 Flex Zone Hole From To Width Au Ag (m) (m) (m) g/t g/t DDH-11-267 Az 055 Dip -65 Orloff King Zone DDH-11-268 Az 065 Dip -50 Orloff King Zone DDH-11-269 Az 230 Dip -50 Orloff King Zone Laboratory analyses were performed by Acme Laboratories, of Vancouver.Two analyses were received for one sample in DDH-11-257, and the average of the two has been used here.It should be noted that no cutting of high grade samples has been applied.At this time, the company has insufficient data to apply a cutting factor that is statistically relevant to this property. Results are reported with down-hole widths.The Flex zone dips steeply to the west or southwest.With the holes being drilled perpendicular to the strike and with collar dips ranging from 50° to 65° from vertical, true widths will vary between 60% and 90% of down-hole widths.For the Orloff King zone, there has been insufficient drilling to determine the average dip and thus the true widths. Charlotte Property, Yukon The property is located in the Whitehorse Mining District, Yukon, approximately 180 kilometres northwest of Whitehorse and 60 kilometres west of Village of Carmacks in the Yukon. The property lies in a historic gold/silver mining district. Intense exploration activities have been carried out since 1899 in the area. Four distinct gold- and silver-mineralized zones (the Brown-McDade zone, the Webber zone, the Huestis zone and the Flex zone) have been identified and all but the Flex Zone have been mined historically. The last operator on the property was BYG Natural Resources Ltd. The Webber, Huestis and Flex zones are located on the property. The Brown-McDade zone, which was mined by open-pit methods, is located on an adjacent property to the South East. Precious metal veins on the surface and underground have been mined by various operators including Pesco Silver Minerals Ltd. and BYG Natural Resources Ltd. In 2008, a geophysical survey was conducted on the property with the aim of locating and evaluating the extent and nature of the mineralization in the district. The results of this survey have added to the understanding of the property geology and are being used to guide continuing exploration. Gold and silver mineralization occurs in northwest-trending shear zones hosted by metamorphic rocks. The metamorphic rocks have been cut by narrow and linear intrusive dikes and sills. Precious metal mineralization commonly occurs in quartz-sulphide vein systems within the shear zones and is associated primarily with pyrite and lesser arsenopyrite. Chris M. Healey. P Geo, a director of Ansell, is the qualified person responsible for the technical information in this release. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GUINNESS EXPLORATION, INC. /s/ Alastair Brown Alastair Brown, President & Chief Executive Officer Dated:November 8, 2011
